           Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
YAJAIRA SAAVEDRA,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19 Civ. 7491 (JPC)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
CITY OF NEW YORK et al.,                                               :       AND ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This is a civil rights action brought pursuant to 42 U.S.C. §§ 1983 and 1988 in which

Plaintiff alleges, inter alia, that New York City Police Department officers falsely arrested her and

used excessive force. Dkt. 23 ¶¶ 47-52. Plaintiff also alleges municipal liability and various state

law claims. Id. ¶¶ 63-118. Presently before the Court is Plaintiff’s motion to compel production

of unredacted disciplinary summaries for the officers involved in the alleged incident. Dkt. 32. For

the foregoing reasons, the Court grants in part and denies in part Plaintiff’s motion.

                                                 I. Background

        Plaintiff began this action on August 11, 2019, Dkt. 1, and filed the operative complaint on

June 18, 2020, Dkt. 23. By letter dated September 25, 2020, Plaintiff moved to compel production

of “[u]nredacted disciplinary summaries” of Defendant officers. Dkt. 32 at 2. Defendants opposed

the motion by letter dated October 2, 2020. Dkt. 35. On October 21, 2020, the Court held a

telephonic conference at which the Court granted leave for the parties to file supplemental briefing

on this issue. The parties did so on October 30, 2020, November 10, 2020, and November 25, 2020.

Dkts. 40, 43, 44.
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 2 of 7




       On December 16, 2020, the Court ordered Defendants to submit to the Court for in camera

review the unredacted disciplinary histories that Defendants seek to withhold from Plaintiff. Dkt.

45. Defendants provided these to the Court via email on December 23, 2020. In this email,

Defendants explained that the following information was redacted from the officers’ disciplinary

histories: (1) allegations that occurred more than ten years prior to the incident alleged here; (2)

open allegations; and (3) “[a]llegations that do not concern disputed arrests, excessive force, or the

subject officers’ truthfulness.”

                                        II. Legal Standard

       “In federal actions, discovery should be broad, and all relevant materials which are

reasonably calculated to lead to the discovery of admissible evidence should be [discoverable].”

Nat’l Cong. for Puerto Rican Rts. v. City of New York, 194 F.R.D. 88, 92 (S.D.N.Y. 2000)

(alteration in original) (quoting Morrissey v. City of New York, 171 F.R.D. 85, 88 (S.D.N.Y. 1997)).

Federal Rule of Civil Procedure 26 allows parties to obtain discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be admissible in

evidence to be discoverable.” Id.

                                          III. Discussion

       Plaintiff argues that she is “entitled to get the full, overarching picture of each officer’s

disciplinary history” and thus seeks production of completely unredacted disciplinary records for

each Defendant officer. Dkt. 32 at 3. This argument is contrary to law.

       The longstanding “prevailing practice” of courts throughout the Second Circuit is to “limit

discovery of a defendant’s disciplinary history to complaints, whether substantiated or not, about

conduct similar to the conduct alleged in the complaint.” Gibbs v. City of New York, No. 06 Civ.



                                                 2
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 3 of 7




5112 (ILG) (VVP), 2008 WL 314358, at *1 (E.D.N.Y. Feb. 4, 2008). In a recent decision, another

court in this District largely denied a similar motion to compel because “it [was] clear that most

matters reflected in [the] materials [were] not similar in nature to the conduct serving as the basis

for Plaintiff’s [§] 1983 claim.” Estate of Richards by Stephens v. City of New York, No. 18 Civ.

11287 (MKV), 2020 WL 6162130, at *3 (S.D.N.Y. Oct. 21, 2020); see also Barrett v. City of New

York, 237 F.R.D. 39, 40 (E.D.N.Y. 2006) (“complaints that are wholly unrelated to the plaintiff’s

claims of false arrest, illegal strip search, malicious prosecution and fabricated evidence are not

relevant and need not be disclosed to plaintiff”); Younger v. City of New York, No. 03 Civ. 8985

(VM) (MHD), 2006 WL 1206489, at *1 (S.D.N.Y. May 2, 2006) (holding that “complaints or

disciplinary charges that do not involve the type of misconduct at issue here-excessive or unjustified

use of force-or acts that involve some element of dishonesty are not likely to be relevant to the

claims or defenses in this case, and therefore documents pertaining to such complaints or charges

need not be produced”); Reyes ex rel. Reyes v. City of New York, No. 00 Civ. 2300 (SHS), 2000

WL 1528239, at *1 (S.D.N.Y. Oct. 16, 2000) (explaining that where New York City Civilian

Complaint Review Board (“CCRB”) records “contain allegations wholly unrelated to those in the

complaint, their relevance has been found to be too tenuous to allow discovery”) (internal

quotations and citation omitted); Haya v. City of New York, No. 93 Civ. 7754 (PKL), 1995 WL

314724, at *1 (S.D.N.Y. May 24, 1995) (denying a motion to compel because “[n]one of the files

concerns an incident in which the complaint alleged conduct by [defendant officer] that is similar

to the conduct that [plaintiff] allege[d]”).

        In arguing to the contrary, Plaintiff relies primarily on the discovery ruling of the magistrate

judge in Walls v. City of New York, No. 19 Civ. 337 (RPK) (VMS), 2020 WL 6899996 (E.D.N.Y.

Nov. 24, 2020). In that recent case, the court ordered the defendants to produce unredacted (except



                                                  3
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 4 of 7




for certain personal information) disciplinary summaries to the plaintiff. Id. at *9. The court

determined that all police misconduct complaints and their substantive review in an officers’

disciplinary history “generally . . . are relevant to assessing a [d]efendant [o]fficer’s credibility and

possible willingness to violate constitutional or departmental norms.” Id. at *4. The court in Wells

cited Bradley v. City of New York, No. 04 Civ. 8411 (RWS) (MHD), 2005 WL 2508253 (S.D.N.Y.

Oct. 3, 2005), reading that case as finding “that ‘virtually all’ misconduct descriptions ‘are

potentially relevant . . . either because of the similarity of the accusations to plaintiff’s allegations .

. . of wrongdoing or because they may influence an assessment of the credibility of [the] officers.’”

Id. (quoting Bradley, 2005 WL 2508253, at *2) (first alteration in original).

        This Court disagrees with this holding in Walls and does not read Bradley as expounding

such a broad principle. Instead, the court in Bradley concluded that “based on the proffered

descriptions of the CCRB complaints and disciplinary investigations, virtually all are potentially

relevant to the false-arrest and excessive-force claims in this case, either because of the similarity

of the accusations to plaintiff’s allegations here of wrongdoing or because they may influence an

assessment of the credibility of [the] officers.” 2005 WL 2508253, at *2 (emphasis added). Thus,

all the court in Bradley did was conclude that the specific complaints at issue there were relevant.

This regime of requiring only production of disciplinary records involving alleged conduct similar

to that at issue or involving alleged dishonesty makes sense. For example, it is difficult to see how

the fact that a civilian alleged that an officer used a discourteous word might bear on his credibility.

The Court thus chooses to follow the “prevailing practice” of courts in this Circuit and limit

discovery to complaints that are similar in nature to the allegations in the Complaint or that directly

involve dishonesty.

        Plaintiff appears to argue that this longstanding practice no longer holds after New York



                                                    4
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 5 of 7




recently repealed Civil Rights Law § 50-a. Dkt. 32 at 4. This Court is not persuaded. When it was

on the books, Civil Rights Law § 50-a “had shielded from public disclosure records ‘used to

evaluate performance toward continued employment or promotion’ of police officers, firefighters,

and correction officers, unless that individual consented to their release or a court ordered their

disclosure.” Elliot v. City of New York, No. 20 Civ. 702 (NRB), 2020 WL 6782046, at *3 (S.D.N.Y.

Nov. 18, 2020) (quoting N.Y. Civ. Rights Law § 50-a(1)). However, its repeal does not affect our

determination here because “New York state law does not govern discoverability and

confidentiality in federal civil rights actions.” King v. Conde, 121 F.R.D. 180, 187 (E.D.N.Y.

1988). Instead, and in accordance with Rule 26(b)(1), Plaintiff is only entitled to those portions of

Defendant officers’ disciplinary histories involving conduct that is similar in nature to the conduct

serving as the basis of her claims.

       That said, after the Court’s careful in camera review, this Court concludes that certain

material redacted by Defendants should be produced to Plaintiff. Defendants appear to have

attempted to produce in good faith all portions of Defendant officers’ disciplinary histories that

involved allegations most like those here—i.e., allegations of false arrest and excessive force.

However, the Court finds that additional items in the disciplinary histories are also sufficiently

similar as to be relevant under Rule 26(b)(1). Defendants therefore must produce to Plaintiff any

entries that allege the following conduct that is similar in nature to the excessive force claims:

“unnecessary force,” “force - physical force,” “force - handcuffs too tight,” “abuse - threat of force

(verbal or physical),” “threatened to use force,” “abuse - threat of arrest,” “disputed arrest,” “abuse

- entry of premises,” “prisoner incident - injured in NYPD custody,” “prisoner incident - injured

prior to NYPD custody,” “injured - result of taking police action,” and “prisoner - inj. in NYPD

custody.” The Court also finds that disciplinary entries including the following allegations involve



                                                  5
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 6 of 7




alleged dishonesty such that they weigh on an officer’s credibility and must be produced to Plaintiff:

“allegation of leaving scene,” “traffic-leaving scene,” and “evidence discrepancy lab narc.”

Further, it appears that two pages of the unredacted disciplinary histories—relating to Defendant

Detective Nelson Nin and found on pages 71 and 72 of the unredacted document—were not

provided to Plaintiff in redacted form. Defendants therefore must produce these pages as well.

        In the email in which Defendants provided the unredacted disciplinary histories to the

Court, Defendants for the first time indicated that certain items may have been redacted because

the complaints arose ten years before the incident at issue here or because they involve “open

allegations.” Defendants failed to argue either justification for redaction in their letter briefing or

at the conference and have not argued that potions of the disciplinary histories are subject to any

privilege. The Court sees no reason why, on the record presently before the Court, such records

should be redacted. To the extent that any items in the disciplinary histories are redacted for these

reasons alone, the Court orders Defendants to produce them to Plaintiff as well.

       The Court respectfully reminds Defendants that Plaintiff is entitled to discovery of records

concerning allegations of a similar nature. This does not mean “only complaints that are identically

labeled” as the allegations in the Complaint. Reyes, 2000 WL 1528239, at *2. After removing the

redactions placed on any of the items discussed above, Defendants are ordered to carefully review

all remaining redactions to ensure that they are “wholly unrelated” to the allegations in the

complaint and do not involve dishonesty. If Defendants conclude that there are other entries that

do not meet this standard, they shall produce those items to Plaintiff.

                                          IV. Conclusion

       For the reasons stated, Plaintiff’s motion to compel is GRANTED in part and DENIED in

part. Defendants are ORDERED to produce the information detailed above to Plaintiff within one



                                                  6
          Case 1:19-cv-07491-JPC Document 48 Filed 01/12/21 Page 7 of 7




week of the entry of this Memorandum Opinion and Order. Defendants shall also submit via email

a copy of the updated redacted disciplinary histories that Defendants produce to Plaintiff and a copy

of the unredacted disciplinary histories, with any redactions highlighted, for in camera inspection.

       The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Number 32.

       SO ORDERED.

Dated: January 12, 2021                              __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 7
